Citation Nr: 9903127	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of loan guarantee indebtedness of 
$12,856.86, plus interest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


REMAND

The veteran had active service from September 1973 to July 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 waiver decision issued by the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office Committee on Waivers and Compromises (RO).  

The veteran has perfected a timely appeal on the issue of 
waiver of recovery of loan guarantee debt.  He had an RO 
hearing in February 1996.  In his substantive appeal received 
in June 1996, he requested a hearing before a Member of the 
Board at the RO.  The RO notified him he would be placed on 
the list for such hearing.  In December 1996, he withdrew his 
request for a hearing before a Member of the Board and asked 
for another RO hearing instead.  The RO notified him of a 
local hearing to be held in February 1997 but the veteran did 
not appear.  A Supplemental Statement of the Case was 
prepared and issued in February 1997 which confirmed and 
continued the previous denial of waiver of the debt, and the 
case was forwarded to the Board for appellate review.  

In January 1999, the Board received a statement in which the 
veteran said his representative had informed him that the 
"debt" had been waived, so he need not report for the 
hearing scheduled for February 1997.  He subsequently 
discovered that the debt which had actually been waived was a 
separate Chapter 31 debt, and not his loan guarantee debt.  
He asked that his "original" hearing be rescheduled.  
Accordingly, his claims and loan guarantee files will be 
returned to the RO for the purpose of an additional hearing.

Additionally, the veteran's attention is directed to the most 
recent February 1997 Supplemental Statement of the Case, 
which pointed out certain deficiencies in the veteran's 
response to previously requested information.  It is 
suggested that the veteran address these matters at or before 
the time of his next hearing.

In order to ensure that the appellant's due process rights 
are met, the case is REMANDED to the RO for the following:

The RO should request the veteran to 
clarify what type of "original" hearing 
he requests to be rescheduled, that is, a 
hearing before a Member of the Board or 
another hearing before RO personnel.  The 
RO should then schedule the veteran for a 
hearing in compliance with his request 
for such a hearing.

After the hearing, the RO should again address the veteran's 
request for waiver.  If the full benefit on appeal is not 
allowed, a Supplemental Statement of the Case should be 
prepared and issued, and the case returned to the Board for 
appellate review.  The veteran need do nothing until further 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 3 -


